Janette G




                         Fourth Court of Appeals
                               San Antonio, Texas
                                      April 23, 2014

                                  No. 04-13-00899-CV

                                  Roland S. ROTHER,
                                       Appellant

                                            v.

                                  Janette G. ROTHER,
                                         Appellee

                From the 131st Judicial District Court, Bexar County, Texas
                             Trial Court No. 2012-CI-03233
                       Honorable Karen H. Pozza, Judge Presiding


                                     ORDER
       The Appellee’s Motion for Extension of Time to File Brief is GRANTED.         The
appellee’s brief is due on May 30, 2014.


                                                 _________________________________
                                                 Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of April, 2014.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court